Name: Commission Regulation (EU) NoÃ 782/2013 of 14Ã August 2013 amending Annex III to Regulation (EU) NoÃ 66/2010 of the European Parliament and of the Council on the EU Ecolabel Text with EEA relevance
 Type: Regulation
 Subject Matter: accounting;  taxation;  marketing
 Date Published: nan

 15.8.2013 EN Official Journal of the European Union L 219/26 COMMISSION REGULATION (EU) No 782/2013 of 14 August 2013 amending Annex III to Regulation (EU) No 66/2010 of the European Parliament and of the Council on the EU Ecolabel (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 15 thereof, Whereas: (1) In order to increase the use of the EU Ecolabel and to encourage those whose products meet the EU Ecolabel criteria, the costs of using the EU Ecolabel should be as low as possible but still sufficient to cover the costs for running the EU Ecolabel scheme. (2) Regulation (EC) No 66/2010 provides the possibility of increasing the maximum fees where necessary and appropriate. (3) The competent bodies carried out an internal evaluation in order to assess if the current level of fees is sufficient to cover all tasks they are asked to carry out for running the EU Ecolabel scheme. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 66/2010 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 27, 30.1.2010, p. 1. ANNEX ANNEX III 1. Application fee The competent body to which an application is made shall charge a fee for processing the application. This fee shall be no lower than EUR 200 and no higher than EUR 2 000. In the case of small and medium enterprises (1) and operators in developing countries, the maximum application fee shall be no higher than EUR 600. In the case of micro-enterprises (2) the maximum application fee shall be EUR 350. The application fee shall be reduced by 30 % for applicants registered under the EU eco-management and audit scheme (EMAS) or by 15 % certified under the standard ISO 14001. Reductions are not cumulative. Where both systems are met, only the higher reduction shall apply. The reduction is subject to the condition that the applicant explicitly commits to ensuring full compliance of its ecolabelled products with the relevant EU Ecolabel criteria throughout the period of validity of the contract and that this commitment is appropriately incorporated into its environmental policy and detailed environmental objectives. Competent bodies may charge a fee for modification or extension of a licence. The fee for this shall not be higher than the application fee and the above reductions shall also apply. The application fee does not cover the cost of testing and verification by third parties and any on-site inspections that may be required by a third party or competent body. Applicants will meet the cost of such testing, verifications and inspections themselves. 2. Annual fee The competent body may require each applicant who has been awarded an EU Ecolabel to pay an annual fee. This can be a flat fee or a fee based on the annual value of sales within the Union of the product awarded the EU Ecolabel. The period covered by the fee will begin from the date of the award of the EU Ecolabel to the applicant. Where the fee is calculated as a percentage of the annual sales value it shall not be more than 0,15 % of that value. The fee shall be based on ex-factory prices where the product that has been awarded the EU Ecolabel is a good. The fee shall be based on delivery price where it is related to services. The maximum annual fee shall be EUR 25 000 per product group per applicant. In the case of SMEs, micro-enterprises or applicants from developing countries, the annual fee shall be reduced by at least 25 %. The annual fee does not cover the cost of testing, verification and any on-site inspections that may be required. Applicants will cover the cost of such testing, verification and inspections themselves. 3. Inspection fee The competent body may charge an inspection fee. (1) Small and medium enterprises as defined by Commission Recommendation 2003/361/EC (OJ L 124, 20.5.2003, p. 36). (2) Micro-enterprises as defined by Recommendation 2003/361/EC.